Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Doss on 1/13/2022. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 1, 6 on the claims dated 12/18/2019.
Claims
1. A system for performing code security scan, comprising: 
one or more processors; 
a graphical user interface (GUI); and 
memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
receive code to be scanned; 
analyze the code to be scanned with two or more software security analysis tools, each of the two or more software security analysis tools selected from a different category, the different category being selected from one or more of: 
a first software security analysis tool of a first category for performing Static Application Security Testing (SAST), 

a third software security analysis tool of a third category for performing Open Source Analysis (OSA); 
display, in the GUI, status information of the analysis from each of the two or more software security analysis tools, the status information comprising a selectable button to configure each of the two or more software security analysis tools; 
receive a result from each of the two or more software security analysis tools; 
aggregate the result from each of the two or more software security analysis tools; [[and]]
display, on the GUI, (i) the aggregation from each of the two or more software security analysis tools, and (ii) a confidence score for each of the two or more software security analysis tools; 
identify at least one false positive result; and 
instruct an additional software security analysis tool from each category to perform a security scan on the code associated with the false positive result.

6. (Canceled)

Claims 1-5, 7-20 are allowed.
No reason for allowance is needed as the record is clear in light of the prosecution history of applicant's parent application 16/177,178 now US Patent 10,534,912. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439